Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 03/23/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2021.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 10, lines 4-5, “a three-dimensional object” should read “the three-dimensional object” for improved clarity.
In claim 10, lines 6-7, “said window cassette comprising” should read “said window cassette comprising:” to clarify that the window cassette comprises the recited semipermeable member, a frame, and a fluid supply bed.
In claim 14, “wherein said vacuum source is present” should read “comprising said vacuum source connected to said fluid supply bed” for improved clarity regarding this required feature.
In claim 14, “and connected to both said first and second channel arrays” should read 
“, and wherein said vacuum source is connected to both said first and second channel arrays” for improved clarity. 
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, lines 13-14, recite “a polymerization inhibitor”.  It is unclear whether this inhibitor is the same as the one recited earlier in the claim or not.  For the purpose of examination, claim 10, lines 13-14, read on “the polymerization inhibitor”.  Examiner suggests amending the claim to read this way or in a similar manner to overcome this rejection.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joyce (US PG Pub 2013/0292862).
Regarding claim 10, Joyce teaches an apparatus for producing a three-dimensional object by additive manufacturing (Figs. 1-2, 6), comprising: 
(a) a light source (126 in Fig. 1); 
(b) a carrier positioned above said light source (106), on which said carrier the three-dimensional object can be produced; 
(c) a window cassette (referred to as cure inhibiting layer 202) positioned between said light source and said carrier (per Figs. 1-2), said window cassette comprising an optically transparent semipermeable member (transparent per para. 0010) and semipermeable per paras. 0057-0058), a frame surrounding and connected to said semipermeable member (118), and 

(d) a drive assembly (130) operatively associated with said carrier and said window cassette and configured to advance said carrier and said window cassette away from one another (as shown in Figs. 1-2); 
(e) a fluid supply connected to said fluid supply bed (supply 606 in Fig. 6 and para. 0077), said fluid supply comprising the polymerization inhibitor; and 
Regarding claims 15-16, Joyce teaches the fluid supply comprises a gaseous oxygen polymerization inhibitor (para. 0077). 
Regarding claim 17, Joyce teaches that said fluid supply has capability (via regulator 604 in para. 0077) to comprise an oxygen-enriched gas at a pressure less than atmospheric pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce, as applied to claim 10 above, in view of DeSimone (US PG Pub 2016/0046075).
Regarding claim 20, Joyce does not explicitly teach this feature.
However, DeSimone teaches that a window cassette for a 3D printer can be configured to be removable from the apparatus (via the configuration shown in Figs. 7-11 using a vat ring and film base, etc).
In view of DeSimone’s teachings it would have been obvious to one of ordinary skill in the art at the time of filing to modify Joyce’s window cassette with the construction elements taught by DeSimone to predictably obtain capability for conveniently removing the cassette for cleaning and/or periodic replacement.  
Allowable Subject Matter
Claims 11-14 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior art of record does not teach, suggest, or render obvious an apparatus for producing a three-dimensional object by additive manufacturing, comprising: 
a window cassette positioned between said light source and said carrier, said window cassette comprising:
 	an optically transparent semipermeable member, 
a frame surrounding and connected to said semipermeable member, and 
a fluid supply bed having at least two opposing sides, said fluid supply bed in or adjacent to said semipermeable member and configured to feed a polymerization inhibitor through said semipermeable member;

in combination with the other limitations in the base claim.
The closest prior art is Joyce (cited above) and Lambright (US PG Pub 2020/0269512, made of record herein).  Joyce teaches a 3D printer with the components described in claim 10 above.  Lambright teaches a 3D printer (Fig. 2) with a window cassette (Fig. 3)  with a semipermeable member having a plurality of randomly arranged and interlaced pores acting as channels for inhibitor (para. 0034 and Fig. 4).  However, neither of these references teaches the combination of features listed above for claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.